W. Allen, J.
1. It was a sufficient reason for overruling the motion to quash, that it did not specify the objections relied on. Pub. Sts. c. 214, § 25. Commonwealth v. Murray, 135 Mass. 530. But the indictment was sufficient. Commonwealth v. Collins, ante, 483.
2. It is matter of, elementary learning, that, upon an indictment against several for larceny, one may be convicted. See Commonwealth v. Bakeman, 131 Mass. 577. If it were otherwise, it is difficult to see how the defendants could have been harmed by the ruling, as both were convicted.
3. The indictment was sustained by proof of a larceny of bank-bills. Commonwealth v. Butts, 124 Mass. 449, and cases cited. Commonwealth v. Gallagher, 126 Mass. 54. Commonwealth v. Brettun, 100 Mass. 206. Commonwealth v. Collins, ubi supra.
4. The testimony of McGrath tended to prove the commission of a larceny, and not of the offence described in the Pub. Sts. e. 203, § 65, of fraudulently obtaining property by a game, device, or sleight of hand. It is no defence to a charge of larceny, that the defendant, by a game or device, procured the production of the property so that he might steal it. The court properly refused the ruling asked. Exceptions overruled.